t c summary opinion united_states tax_court bennie and catherine delgarito petitioners v commissioner of internal revenue respondent docket no 1407-0o1s filed date bennie and catherine delgarito pro_se dennis r onnen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure some of the facts were stipulated and those facts with annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was grants new mexico at trial petitioners conceded the deficiencies in tax sole issue for decision is whether petitioners are liable for sec_6662 penalty for each of the years at issue petitioners were both employed during the years at issue mr delgarito was a mechanic for an electric utility company mrs delgarito was an automation technologist for intel corp their joint federal_income_tax returns petitioners reported total income and claimed itemized_deductions as follows gross_income dollar_figure dollar_figure dollar_figure itemized_deductions big_number big_number big_number in the notice_of_deficiency respondent disallowed the following itemized_deductions the the the and on home mortgage interest dollar_figure dollar_figure --- charitable_contributions big_number big_number dollar_figure unreimbursed employee_expenses and tax preparation fees big_number big_number total_amounts disallowed dollar_figure dollar_figure dollar_figure as a result of these adjustments respondent determined that petitioners were entitled to the standard_deduction under sec_63 for each year as noted earlier petitioners conceded these adjustments except for the penalties under sec_6662 with respect to the penalties petitioners contend they should be absolved of liability for the reason that they reasonably relied on their return preparer mr robin beltran mr beltran in the years prior to petitioners had always utilized the services of a commercial tax_return preparation service for preparation of their federal_income_tax returns their returns had never previously been audited by respondent for the year and the years thereafter upon the recommendation of a coworker of mrs delgarito at intel corp petitioners engaged mr beltran to prepare their federal_income_tax returns petitioners believed mr beltran was a certified_public_accountant although that was never verified nor did they ever inquire whether that was the case they presented only minimal records to mr beltran to substantiate their income and expenses however with respect to the itemized_deductions claimed these records did not in any way come close to equaling the amounts deducted on the returns after their returns were prepared and presented to them each year petitioners did not review the returns nor did they go over the returns with mr beltran when they subsequently received notices from respondent that their returns for the years at issue were under audit mr beltran advised petitioners not to worry and based on that advice petitioners ignored all correspondence they received from respondent ’ sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same inflated deductions at some point in the audit process mr beltran ceased all communications with his former clients failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer mr beltran they did not review the returns prepared by mr beltran petitioners clearly did not make a reasonable effort to determine whether their returns were accurate petitioners made no effort to contact other tax professionals to verify the accuracy of the returns prepared by mr beltran the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a gualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran never sought the correct amount of petitioners' charitable_contributions and employee business_expenses and the documentary_evidence petitioners offered by their admission did not come close to the amounts claimed on the returns the court is further satisfied that petitioners knew they were required under the law to substantiate deductions claimed on their returns and moreover given the fact that they had only submitted minimal records to mr beltran they had every reason to examine the returns prepared by mr beltran for accuracy which they failed to do petitioners therefore made no effort to assess their tax_liability correctly on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless although petitioners conceded the deficiencies the court considers petitioners' claim that they should not be liable for the sec_6662 penalties to be frivolous and groundless petitioners should have known that a substantial portion of the itemized_deductions at issue were false and could not be sustained the documentation they provided to mr beltran in substantiation of their claimed deductions was for amounts far less than what was reported on the returns petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not even examine the returns once they were prepared petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 a the function of this court is to provide a forum to decide issues relating to liability for federal taxes at trial petitioners realized that they had no case with respect to the deficiencies but continued to challenge the imposition of the penalties under sec_6662 any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another their return preparer as a basis for relief from a penalty that was determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
